UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6135



JOSEPH HUGO GIBBS,

                                              Plaintiff - Appellant,

          versus


STATE OF SOUTH CAROLINA; GARY MAYNARD,
Director of SCDC; WILLIAM D. CATOE, former
Director of SCDC,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior District
Judge. (CA-01-3646-3-10BC)


Submitted:   July 25, 2002                 Decided:   July 31, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Hugo Gibbs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Joseph    Hugo   Gibbs   appeals    the   district    court’s      orders

dismissing his 42 U.S.C.A. § 1983 (West Supp. 2002) complaint and

denying his motions for reconsideration and to amend the judgment

order.    We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.      Accordingly, we affirm on the reasoning of the

district court. See Gibbs v. South Carolina, No. CA-01-3646-3-10BC

(D.S.C. Oct. 23, 2001; filed Nov. 30, 2001 & entered Dec. 3, 2001).

We   dispense   with   oral    argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                      AFFIRMED




                                     2